Exhibit 1 PARAMOUNT GOLD NEVADA CORP.2 ARTICLE IPURPOSE The purpose of this Paramount Gold Nevada Corp. 2016 Stock Incentive and Compensation Plan (the “Plan”) is to enhance the profitability and value of Paramount Gold Nevada Corp.(the “Company”) for the benefit of its stockholders by enabling the Company (i)to offer employees and consultants of the Company and its Affiliates stock based incentives and other equity interests in the Company, thereby creating a means to raise the level of stock ownership by employees and consultants in order to attract, retain and reward such employees and consultants and strengthen the mutuality of interests between employees or consultants and the Company’s stockholders and (ii) to offer equity based awards to non-employee directors thereby attracting, retaining and rewarding such non-employee directors and strengthening the mutuality of interests between non-employee directors and the Company’s stockholders.
